Title: From George Washington to John Hancock, 16 July 1777
From: Washington, George
To: Hancock, John



Sir
Camp near the Clove [N.Y.] 16th July 1777

I was yesterday Evening honored with yours of the 14th. I have heard nothing from the Northward since my last. I this day recd Advice from

Staten Island that on Sunday Seventy sail of the Enemy’s Ships fell down from the watering place to the Hook but whether they have since gone out to Sea, I have not heard. Till I have more certain information of the State of our Affairs to the Northward, and of Genl Howe’s real intentions, I have concluded to halt the Army at this place, from whence I can march either forward, or return, as circumstances may require. If Genl Nash should not have began his march before this reaches you, be pleased to order him to proceed as far as Trenton only, and there wait my further orders. In case he should have marched be pleased to dispatch an Express after him with orders to halt at Trenton.
I am pleased to hear that you have taken Colo. proctors Corps of Artillery into Continental Service; you will be kind enough to order them to join the Army immediately, for I expect the light Artillery in a few days from the Eastward and Artillery Men will be wanted to Man them.
I have no doubt but the Militia from the Western parts of New England will turn out to Genl Schuyler’s Assistance, as I hope those of this State and Jersey will to mine should they be wanted.
I shall be very happy if the Committee of Congress can arrange the Commissary’s department in such a manner, as will satisfy the Officers concerned in the Business, and at the same time serve to supply the Army with more regularity than has been done for some time past. I can assure you the Complaints have been many of late, and not without foundation. I have the Honor to be with great Respect Sir Yr most obt Servt

Go: Washington

